DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-2, 4-8, and 13 are amended
Claims 3 and 9-12 are canceled.
Claims 1-2, 4-8, and 13 are pending for examination 
Response to arguments
Applicant’s response has been fully considered. Applicant’s comments based on amended claims are persuasive. 35 U.S.C. § 103 rejections are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-8, and 13 renumbered as 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-8, and 13 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Prior arts particularly do not teach specific way different headers are inserted in the data packets and removed from the packets in both upstream and downstream directions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462